Citation Nr: 1606965	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to May 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

During the December 2015 hearing, the issues on appeal were clarified, and are as listed on the preceding page.  As then discussed the Veteran had perfected an appeal regarding seeking service connection for lumbar spine degenerative joint disease.  In February 2015, the RO issued a statement of the case addressing five claims, to include entitlement to a total disability rating based on individual unemployability due to service-connected disability.  In his subsequent substantive appeal (received in February 2015) the Veteran limited his appeal to the claims seeking an increased ratings for plantar fasciitis of each foot.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that symptoms of his bilateral plantar fasciitis have increased in severity since his last VA examination to assess the disabilities (in August 2013); he states that he has difficulty walking or standing on each foot.  He.  He testified that he receives VA treatment for the foot disabilities; records of treatment for a service connected disability during the period under consideration are pertinent evidence in determining the appropriate rating for the disability.  Furthermore,in light of the allegation of worsening and the length of the intervening period since the Veteran was last examined, a contemporaneous examination to assess his foot disabilities is necessary.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for bilateral plantar fasciitis since 2013, and to submit authorizations for VA to secure complete records of any private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his bilateral plantar fasciitis.  The Veteran's record (to include any records received pursuant to the development ordered above) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to the plantar fasciitis.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

